DETAILED ACTION
This is in response to communication filed on 11/30/2021.
Status of Claims
Claims 21 – 40 are pending, of which claims 21, 28, and 35 are in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,768,830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 27 and 34 are objected to because of the following informalities:  claims 27 and 34 do not end with a period.  Appropriate correction is required.

Applicant’s claims have been reconsidered and further search performed. The previous Office Action indicated claims 21 – 40 included allowable subject matter. However, upon further consideration, a new grounds of rejection is made in view of newly discovered prior art below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 30, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al., U.S. Patent Application 20170364302 (hereinafter referred to as Atherton) in view of Natarajan, U.S. Patent Application 2019/0034114 (hereinafter referred to as Natarajan).

Referring to claim 21, Atherton discloses “A computer-implemented method, comprising: obtaining an indication, via a programmatic interface from a client of a data streaming service, of a retention period for records of a data stream” (Fig. 3 and [0030] receiving user input for defining data retention periods and data transfer limitations); “storing records of the data stream at a first set of storage devices” (Fig. 5 504 and Abstract data is received and stored by a computer system); “detecting that one or more records of the data stream have remained at the first set of storage devices for at least the retention period” (Fig. 5 step 548 and [0027] check retention period expiry), [0033], [0037] transfer data to destination).
Atherton does not appear to explicitly disclose “in response to detecting that one or more records of the data stream have remained at the first set of storage devices for at least the retention period, transferring the one or more records to a second set of storage devices.”
However, transferring records in response to detecting that a retention period has expired is known in the art.  For example, Natarajan discloses “In response to determining the retention time exceeds a threshold, the storage device moves the data to one or more other blocks of the storage device” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Natarajan with Atherton so that the method includes “in response to detecting that one or more records of the data stream have remained at the first set of storage devices for at least the retention period, transferring the one or more records to a second set of storage devices.”
Atherton and Natarajan are analogous art because they are from the same field of endeavor, which is storage devices and data retention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton and Natarajan before him or her, to modify the teachings of Atherton to include the teachings of Natarajan so that one or more data records are transferred to another storage device in response to detecting that the records have remained at the first storage device for at least the retention period.

Therefore, it would have been obvious to combine Natarajan with Atherton to obtain the invention as specified in the instant claim.

As per claim 23, Atherton discloses “transferring a record of the one or more records back to the first set of storage devices from the second set of storage devices” ([0031] "One data transfer limitation policy entry 411 specifies that data may be transferred from repository A to repository B" … "Another data transfer limitation policy entry 413 specifies that data may be transferred from repository B to repository A").

Referring to claim 28, claim 21 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 21 applies to claim 28. 
Further Atherton discloses “A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to” carry out the method of claim 21 (Fig. 1 computer systems 110.1, 110.2, 110.N and [0013] instructions stored in memory, program modules, etc.).

Note, claim 30 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 30.

Referring to claim 35, claim 21 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 21 applies to claim 35. 
Fig. 1 computer systems 110.1, 110.2, 110.N and [0013] instructions stored in memory, program modules, etc.).

Note, claim 37 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 37.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton in view of Natarajan, as applied to claims above, further in view of Theimer et al., U.S. Patent Application 2015/0134626 (hereinafter referred to as Theimer).

As per claim 27, neither Atherton nor Natarajan appear to explicitly disclose “providing, via a programmatic interface, a first metric of read operations performed using a first read channel associated with the data stream, and a second metric of read operations performed using a second read channel associated with the data stream.”
However, Theimer discloses another storage method involving retention policies ([0044]) including “providing, via a programmatic interface, a first metric of read operations performed using a first read channel associated with the data stream, and a second metric of read operations performed using a second read channel associated [0120] collect usage metrics for the different programmatic interfaces).
Atherton, Natarajan, and Theimer are analogous art because they are from the same field of endeavor, which is storage devices and data retention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton, Natarajan, and Theimer before him or her, to modify the teachings of Atherton and Natarajan to include the teachings of Theimer so that metrics of read operations are provided.
The motivation for doing so would have been to generate billing amounts to be charged to the clients that own the stream, or clients that produce and/or consume data from the stream (as stated by Theimer at [0120]).
Therefore, it would have been obvious to combine Theimer with Atherton and Natarajan to obtain the invention as specified in the instant claim.

Note, claim 34 recites the corresponding limitations of claim 27.  Therefore, the rejection of claim 27 applies to claim 34.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton in view of Natarajan, as applied to claims above, further in view of Hamilton et al., U.S. Patent Application 2014/0324920 (hereinafter referred to as Hamilton).

As per claim 29, neither Atherton nor Natarajan appears to explicitly disclose “the data stream comprises a plurality of partitions including a first partition and a second partition, and wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: rearrange at least some records of the first and second partitions prior to storing the records of the first and second partitions at the second set of storage devices.”
However, Hamilton discloses “the data stream comprises a plurality of partitions including a first partition and a second partition” ([0045] a partition of a stream), “and wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: rearrange at least some records of the first and second partitions prior to storing the records of the first and second partitions at the second set of storage devices” ([0023] grouping, sorting, and storing data).
Atherton, Natarajan, and Hamilton are analogous art because they are from the same field of endeavor, which is storage devices and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton, Natarajan, and Hamilton before him or her, to modify the teachings of Atherton and Natarajan to include the teachings of Hamilton so that the data stream comprises partitions and at least some records are rearranged prior to being stored.
The motivation for doing so would have been to limit the cost of fetching stored media (as stated by Hamilton at [0023]).


Note, claim 36 recites the corresponding limitations of claim 29.  Therefore, the rejection of claim 29 applies to claim 36.

Allowable Subject Matter
Claims 22, 24 – 26, 31 – 33, and 38 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8572091 discloses a data storage device with a range for sorting.
U.S. Patent Applications 20210117124 and 20190235784 and Patents 10303393 and 10976951 are copending applications to Atherton with similar teachings.
U.S. Patent Application 20190034092 describes a data transfer operation from a primary storage to a secondary storage.
U.S. Patent Application 20200233598 describes data movement that moves at least a first data portion of a first of the plurality of logical regions from a first of the plurality of storage tiers to a second of the plurality of storage tiers.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184